DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.

 Response to Amendment
	Applicant’s response filed 23 September 2021 has been received and entered.  Claim 73 has been amended and claims 1-72 were previously canceled.  Claims 73-130 are currently pending in the instant application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 23 September 2021 have been fully considered but are not found persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 73-99, 105-115, 117-119, 122-124 and 126-128 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,951,966.

It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘966 in a method of treating cirrhosis because ‘966 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘966 in such a method because the ‘966 teach that the chimeric peptides can be used for a number of different therapeutic purposes and the peptides have biological improvements over use of native FGF19 as indicated by claim 1 at (iii) of ‘966.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant argues at page 14 of the response that the ‘966 patent discloses NAFLD once among a list of metabolic diseases and disorders in a context that is distinct from bile acid dysregulation.  Applicant concludes that the ‘966 patent does not teach a method of treating a subject having cirrhosis.
Applicant’s argument has been fully considered but is not found persuasive.  While NAFLD is only mentioned once in the specification, this does not teach away from treating patients with NAFLD.  It is noted that Applicant has an issued patent (9,089,525) which recites patients with NAFLD, therefore, this patient population was clearly disclosed and supported by the disclosure.  Regarding treating a subject having 
Applicant argues at page 15 of the response that even assuming the ‘966 patent teaches the treatment of NAFLD with the chimeric polypeptides, the chimeric polypeptides do not necessarily treat a subject having cirrhosis.  Applicant asserts that the claims are directed to a method of treating cirrhosis, not halting the progression of cirrhosis.  Applicant additionally argues that treatment of NAFLD would not necessarily lead to a treatment of cirrhosis because cirrhosis is further characterized by the presence of scar tissue and reducing the levels of fat in the liver would not necessarily reduce scar tissue associated with cirrhosis.  
Applicant’s arguments have been fully considered, but are not found persuasive.  As stated previously, NAFLD is one of the leading causes of cirrhosis and if you treat the NAFLD, you can halt the progression of the cirrhosis and this would be considered a treatment, absent evidence to the contrary.  The instant specification provides the following with regard to the scope of “treatment”.
[0070] states:
In particular embodiments, a use or method of treatment of a subject includes administering an invention chimeric peptide or peptide sequence to a subject, such as a subject having, or at risk of having, a disorder treatable by an invention peptide sequence, in an amount effective for treating the disorder.
[0187] recites “treating (e.g., ameliorating)”.  Ameliorating means to make better or to improve a patient’s condition, moderation in the severity of a disease or the intensity of its symptoms.

The term “ameliorate” means an improvement in the subject’s disorder, a reduction in the severity of the disorder, or an inhibition of progression or worsening of the disorder.
Clearly, the specification intends treatment to include amelioration which specifically encompasses “an inhibition of progression or worsening of the disorder”.  If Applicant intends treatment to be limited to reducing scar tissue associated with cirrhosis, it is noted that the claims are not so limited.
Applicant argues at page 15 of the response that in an effort to advance prosecution of this application, claim 73 has been amended to recite “a method of treating a subject having cirrhosis via suppression of bile acid synthesis”.  Applicant’s amendment is noted however, the amendment does not obviate the rejection.  Merely reciting the mechanism by which the variant polypeptides exert their biological activities is not sufficient to overcome the rejection.  The ability to suppress bile acid synthesis is an inherent property of the peptides being administered.  Persion Pharm. LLC v. Alvogen Malta Operations Ltd., 945 F.3d 1184, 1190 (Fed. Cir. 2019) (“In In re Kubin , we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the ... application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." 561 F.3d 1351, 1357 (Fed. Cir. 2009).”)  It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich , 666 Gen. Elec. Co. v. Jewel Incandescent Lamp Co. , 326 U.S. 242, 249, 66 S.Ct. 81, 90 L.Ed. 43 (1945).

Claims 73, 88-89, 104-110, 122-124 and 126-128 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9,670,260.
 ‘260 discloses the chimeric FGF19/FGF21 polypeptides of SEQ ID NO:69 that are used in the claimed method.  ‘260 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘260 does teach treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the chimeric FGF19/FGF21 polypeptides of ‘260 in a method of treating cirrhosis because ‘260 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of SEQ ID NO:69 of ‘260 in such a method because ‘260 teaches that the chimeric peptides can be used for a number of different therapeutic purposes and the peptides have biological improvements over use of native FGF19 with regard to reduced hepatocellular carcinoma formation, greater glucose lowering activity, less lipid increasing activity, less triglyceride action, less cholesterol activity, less non-HDL activity and/or less HDL increasing activity.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Claims 73-89, 96 and 104-110 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 75-80 and 82-87 of copending Application No. 16/017,759.
 ‘759 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method including the peptide of SEQ ID NO:52.  ‘759 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘759 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the polypeptide of SEQ ID NO:52 of ‘759 in a method of treating cirrhosis because ‘759 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘759 in such a method because the ‘759 teach that the chimeric peptides can be used for a number of different therapeutic.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.


Claims 73-88, 98 and 104-110 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-91 of copending Application No. 16/216,402.
 ‘402 discloses the chimeric FGF19/FGF21 polypeptides that are used in the claimed method including the peptide of SEQ ID NO:141.  ‘402 does not teach administration of the chimeric FGF19/FGF21 polypeptides for treating cirrhosis.  ‘402 teaches treatment of nonalcoholic fatty liver disease (NAFLD) which is a condition in which excess fat is stored in the liver.  NAFLD is one of the leading causes of cirrhosis.  
It would have been prima facie obvious to one of ordinary skill at the time of the instant invention to use the polypeptide of SEQ ID NO:141 of ‘402 in a method of treating cirrhosis because ‘402 teaches the treatment of NAFLD with the chimeric polypeptides and because NAFLD is the leading cause of cirrhosis and one would reasonably expect treatment of the cause of cirrhosis to be a treatment for cirrhosis, absent evidence to the contrary.  One of ordinary skill in the art would be motivated to use the chimer of ‘402 in such a method because the ‘402 teach that the chimeric peptides can be used for a number of different therapeutic.  Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention, absent evidence to the contrary.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant indicates that the same arguments apply to the instant rejection as for the rejection based on patent ‘966.  Applicant’s arguments have been fully considered and addressed above and are therefore repeated for this rejection as well.

Conclusion
Claims 100-103, 116, 120-121, 125 and 129-130 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Christine J Saoud/Primary Examiner, Art Unit 1647